Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request for prioritized Examination (Track 1) in the instant Application had been granted on 09/29/21. However, the filing of an RCE on 08/16/22 has revoked the Special (Track 1) status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/22 has been entered.
 
Receipt is acknowledged of Amendments, Remarks and a Declaration filed on 08/16/22. Claims, 6, 8 and 15 have been amended, while no claims have been cancelled or added. Accordingly, claims 1, 3-4, 24-26 and 31 remain under examination on the merits. Claims 5-23, 27-30 and 32-35 remain withdrawn. 
	NOTE: claims 32-35 are not compliant because the claim identifier is incorrect. The claim identifier should read (Withdrawn and previously presented). Corrections are required. 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 24-26 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite an in-use shelf life of 5 months or more. However, there is no evidence that the claimed composition has an in-use shelf life of more than 5 months. The Specification does not provide any evidence of a shelf-life more than 5 months. This is also noted from the Applicant’s Declaration filed on 08/16/22 and the data provided. Applicant believes that support for the amendments can be found at page 6, lines 9-14 and Table 2 of the Specification. However, the recitations only disclose the difference at 5 months but not more. Not only the Specification does not provide support for the “or more” limitations, this is an open ended range, which encompasses limits not possible such as 13 months or 3 years. 
It is further noted that the Specification appears to be missing page numbers. 
This is a new matter rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al (US 20090291146) in view of El-Gendy et al (Nanoparticle agglomerates of fluticasone propionate in combination with albuterol sulfate as dry powder aerosols). 

Roche et al teach a process for producing lactose particles having a median particle size of about 25 microns to about 100 microns (See abstract and [0006]). Preferably the lactose particles comprise α-lactose monohydrate (See [0016] and claim 7). 
Roche et al disclose that the said lactose particles are combined with one or more medicament to form a pharmaceutical formulation, in a dry powder form which is contained in an inhalation device for inhalation (See [0032]-[0034]).  
The said medicaments include salmeterol xinafoate, salbutamol, fluticasone propionate, beclomethasone dipropionate and physiologically acceptable salts and solvates thereof are especially preferred. The said formulations may contain a combination of two or more medicaments. Formulations containing two active ingredients are known for the treatment and/or prophylaxis of respiratory disorders including fluticasone (e.g. as the propionate ester), salbutamol (e.g. as free base or sulphate salt) are preferred (See [0036]-[0038] and claim 34).
Roche et al lack an example of a dry powder formulation comprising fluticasone and albuterol sulfate. However, based on the teaching of El-Gendy et al, one of ordinary skill in the art would have been motivated to prepare the said combination. 

	El-Gendy et al teach nanoparticle agglomerates of fluticasone propionate in combination with albuterol sulfate as dry powder aerosols. It is disclosed that a combination aerosol was formed by drying agglomerates of fluticasone nanoparticles in the presence of albuterol in solution. Powders of the single drug nanoparticle agglomerates or of the combined therapeutics possessed desirable aerodynamic properties for inhalation. Powders were efficiently aerosolized (≈75% deposition determined by cascade impaction) with high fine particle fraction and rapid dissolution. Nanoparticle agglomeration offers a unique approach to obtain high performance aerosols from combinations of asthma therapeutics (See abstract). 
	It is disclosed that “Inhaled dry powders represent a preferred formulation for first-line therapy treating asthma and chronic obstructive pulmonary diseases. Combination powders may provide simultaneous delivery to the same site of action increasing the potential synergistic effect of the drugs. A challenging task in engineering dry powders is achieving the aerosol particle size that can avoid the physiological barriers of the lung and deliver the drug to the appropriate lung region. Here, fluticasone and albuterol were fabricated into nanoparticle suspensions. Agglomeration of these suspensions produced micrometer-sized nanoparticle agglomerate aerosols with a large fine particle fraction (particles ≈1 to 5 µm in diameter) and nanostructure for improving the dissolution rate of poorly water soluble fluticasone. The powders reported here offer a novel formulation for localizing potent drugs as single agents or in combination for the treatment of asthma and chronic obstructive pulmonary disease (See conclusion on page 533). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of El-Gendy et al with that of Roche et al to arrive at the instant invention. It would have been obvious to do so because Roche et al disclose the dry powder formulations for delivery to the respiratory system comprising fluticasone propionate, salbutamol sulfate and lactose monohydrate. 
Instant claims 1-3 and 24-26 are drawn to a dry powder formulation comprising fluticasone propionate, albuterol sulfate and lactose monohydrate. Roche et al teach dry powder compositions that may comprise a combination of medicaments including fluticasone propionate, albuterol sulfate and lactose monohydrate. While Roche et al do not exemplify a combination of fluticasone propionate and albuterol sulfate, they clearly disclose these two active agents in a small list of preferred medicaments to be used in a combination formulation. As such Roche et al renders the said claims obvious. One of ordinary skill in the art would have been motivated to have combined fluticasone propionate and albuterol sulfate as Roche et al teach that the combination of any two of the recited medicaments with lactose particles to form a dry powder formulation for inhalation into the pulmonary system for treating a respiratory disease is effective. In this regard, the courts have held that “A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).
Additionally, one of ordinary skill in the art is more than motivated to combine albuterol sulfate and fluticasone propionate per guidance of El-Gendy et al. El-Gendy et al teach that the combination of fluticasone propionate and albuterol sulfate is advantageous and leads to synergistic effects in treating respiratory diseases such as asthma and COPD. El-Gendy et al teach that combination powders may provide simultaneous delivery to the same site of action increasing the potential synergistic effect of the drugs. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1, 3, 4, 24-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al (US 20090291146) in view of El-Gendy et al (Nanoparticle agglomerates of fluticasone propionate in combination with albuterol sulfate as dry powder aerosols) and Van Achthoven et al (WO 2015086278). 

Van Achthoven et al teach a dry powder inhaler comprising: a reservoir containing a dry powder formulation and an arrangement for delivering a metered dose of the medicament from the reservoir; a cyclone deagglomerator for breaking up agglomerates of the dry powder medicament; and a delivery passageway for directing an inhalation-induced air flow through a mouthpiece, the delivery passageway extending to the metered dose of medicament, wherein the formulation comprises an inhalable β2-agonist having a particle size distribution of d10 <1μm, d50 = 1-3 μm, d90 = 3.5-6 μm and NLT 99% 10 μm and a lactose carrier. The said inhalable β2-agonists include salbutamol, levosalbutamol, formoterol, salmeterol, etc. Many are used as pharmaceutically acceptable salts. The said inhalable β2-agonists are typically administered using a dry powder inhaler (DPI) (See abstract, Page 1, lines 1-16 and claim 4).
It is further disclosed that the inhalable β2-agonist is preferably selected form salbutamol, levosalbutamol, etc. The resulting β2-agonist powder has the following particle size distribution d10 <1 μm, d50 = 1-3 μm, d90 = 3.5-6 um and NLT 99% <10 urn (See Page 4, lines 1-6).
Van Achthoven et al also teach that the said formulation is administered using a DPI. The carrier is lactose. The lactose carrier preferably has a particle size distribution of d10 = 20-65 μm, d50 = 80-120 urn, d90 = 130-180 μm and <10 μm = <10%. The lactose is preferably lactose monohydrate (See Page 4, lines 9-15).
The formulation may further comprise one or more additional inhalable active ingredients, preferably a corticosteroid, e.g. budesonide, beclomethasone dipropionate or fluticasone. It is preferable that substantially all of the particles of the corticosteroid are less than 10 µm in size. This is to ensure that the particles are effectively entrained in the air stream and deposited in the lower lung, which is the site of action. Preferably, the particle size distribution of the corticosteroid is d10 <1 μm, d50 = <5 um, d90 = <10 μm and NLT 99% < 10 μm (See Page 4, lines 16-22). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of El-Gendy et al with that of Roche et al to arrive at the instant invention. It would have been obvious to do so because Roche et al disclose the dry powder formulations for delivery to the respiratory system comprising fluticasone propionate, salbutamol sulfate and lactose monohydrate. 
Instant claims 1-3 and 24-26 are drawn to a dry powder formulation comprising fluticasone propionate, albuterol sulfate and lactose monohydrate. Roche et al teach dry powder compositions that may comprise a combination of medicaments including fluticasone propionate, albuterol sulfate and lactose monohydrate. While Roche et al do not exemplify a combination of fluticasone propionate and albuterol sulfate, they clearly disclose these two active agents in a small list of preferred medicaments to be used in a combination formulation. As such Roche et al renders the said claims obvious. One of ordinary skill in the art would have been motivated to have combined fluticasone propionate and albuterol sulfate as Roche et al teach that the combination of any two of the recited medicaments with lactose particles to form a dry powder formulation for inhalation into the pulmonary system for treating a respiratory disease is effective. In this regard, the courts have held that “A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).
Additionally, one of ordinary skill in the art is more than motivated to combine albuterol sulfate and fluticasone propionate per guidance of El-Gendy et al. El-Gendy et al teach that the combination of fluticasone propionate and albuterol sulfate is advantageous and leads to synergistic effects in treating respiratory diseases such as asthma and COPD. El-Gendy et al teach that combination powders may provide simultaneous delivery to the same site of action increasing the potential synergistic effect of the drugs. 
Furthermore, Van Achthoven et al teach a dry powder formulation comprising a combination of a β-2 agonist, a corticosteroid and lactose monohydrate. It is disclosed that the β-2 agonist may be salbutamol and the corticosteroid may be fluticasone. Van Achthoven et al provide guidance on the particle size distribution of the β-2 agonist, the corticosteroid and lactose particles for improved delivery and efficacy of the formulation. As such one of ordinary skill in the art would have been more than motivated to have incorporated Van Achthoven et al’s teachings o n the combination of active agents and their particle size distribution to the formulations of Roche et al and El-Gendy et al with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blair et al (US 20160271345).

Blair et al teach a dry powder inhaler comprising a mouthpiece, a cover, a delivery passageway, a channel extending from the delivery and a reservoir comprising a medicament (See abstract and [0001]). 
Blair et al disclose inhalers for the treatment of respiratory disorders such as asthma and COPD, comprising a range of classes of medicaments each class having differing targets and effects. Examples of anti-inflammatories include budesonide, fluticasone (propionate), etc. The active ingredients may be administered in combination which have been proposed. Particularly preferred active ingredients are albuterol (sulfate), fluticasone (propionate), salmeterol (xinafoate), etc. Particularly preferred fixed-dose combinations are fluticasone (propionate) and salmeterol (xinafoate) (See [0059] and [0063]-[0065]). 
It is further disclosed that a preferred formulation contains racemic albuterol sulphate and lactose monohydrate. A particularly preferred formulation contains 4.7% (w/w) albuterol and 95.3% (w/w) lactose monohydrate. The albuterol may be micronized and have the following particle size distribution: d90 2.4-3.8 µm, d50 1.1-1.7 µm, d10 0.6-0.7 µm and span 1.5-2.0 µm. The lactose monohydrate is a coarse carrier and may have the following particle size distribution: d90 75-106 µm, d50 53-66 d10 19-43 µm (See [0066]). 
Another preferred formulation contains fluticasone propionate and lactose monohydrate. A preferred formulation contains 3.5-4.5% (w/w) fluticasone propionate and 95.5-96.5% (w/w) lactose monohydrate. An alternative preferred formulation contains 0.8-2.5% (w/w) or 0.4-0.6% (w/w) fluticasone propionate. The fluticasone propionate may be micronized and have the following particle size distribution: d90 2.8-7.0 µm, d50 1.3-2.6 µm, d10 0.5-1.0 µm. The lactose monohydrate is a coarse carrier and may have the following particle size distribution: d90 140-180 µm, d50 87-107 µm, d10 30-50 µm (See [0070]). 
Blair et al further disclose that a preferred formulation may contain fluticasone propionate, salmeterol xinafoate and lactose monohydrate. A preferred formulation contains 1% (w/w) fluticasone propionate, 0.5-1.0% (w/w) salmeterol xinafoate and lactose monohydrate, 2.5% (w/w) fluticasone propionate, 0.5-1.0% (w/w) salmeterol xinafoate and lactose monohydrate, or 5% (w/w) fluticasone propionate, 0.5-1.0% (w/w) salmeterol xinafoate and lactose monohydrate (See [0080]). 
The fluticasone propionate may be micronized and have the following particle size distribution: d10 0.4-1.1 µm, d50 1.1-3.0 µm, d90 2.6-7.5 µm and NLT 95%<10 µm. The particle size (d50) of fluticasone propionate may be 1.4-2.4 µm (See [0081]-[0082]). 
The salmeterol xinafoate may be micronized and have the following particle size distribution: d10 0.4-1.3 µm, d50 1.4-3.0 µm, d90 2.4-6.5 µm and NLT 95%<10 µm (See [0083]). 
It is also disclosed that substantially all of the particles of lactose are less than 300 µm in size. It is preferable that the lactose carrier includes a portion of fine material, that is, lactose particles of less than 10 µm in size. The fine lactose may be present in an amount of 1-10 wt %, more preferably 2.5-7.5 wt %, based on the amount of lactose. Preferably the particle size distribution of the lactose fraction is d10=15-50 µm, d50=80-120 µm, d90=120-200 µm, NLT 99%<300 µm and 1.5-8.5%<10 µm. Preferably the particle size distribution of the lactose fraction is d10=25-40 µm, d50=87-107 d90=140-180 µm, NLT 99%<300 µm and 2.5-7.5%<10 µm (See [0085]-[0086]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 24-26 and 31 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record or matter specifically challenged in the argument.
However relevant arguments will be addressed below. 
Applicant’s main argument is against the combination of El-Gendy with Blair et al. Applicant argues that Blair alone or in view of El-Gendy fail to render the claims obvious and points to the data showing in the submitted Declaration of Shane McKeon describing unexpected results achieved (See Remarks, pages 10-11). 
The arguments regarding Blair et al’s teaching are moot as this reference is no longer relied upon.  The showing of an unexpected result in the Declaration will be addressed below.
Regarding the teachings of El-Gendy, Applicant argues that El-Gendy et al teach agglomerated particles of fluticasone, albuterol and L-leucine and that El-Gendy cannot make the claimed combination of fluticasone and albuterol without L-leucine (See Remarks, page 15). 
The above argument is not persuasive because 1- claim 1 and claims depending on it do not exclude L-leucine, and 2- the rejection is not based on the formulations of El-Gendy but rather over formulations of Roche et al in view of El-Gendy. Roche et al teach dry powder formulations comprising fluticasone, albuterol and lactose without L-leucine. El-Gendy was relied upon for its added motivation of combining fluticasone and albuterol. In this regard, the courts have held that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

Applicant also argues that “It would be improper for the Examiner to select only El-Gendy’s disclosure of the combination of fluticasone and albuterol, use that to suggest combining albuterol and fluticasone in Blair’s composition, while ignoring the entire disclosure of El-Gendy. …… Applicant respectfully submits that a person having ordinary skill in the art would not have prepared a dry powder inhalable formulation comprising a dry powder physical mixture of fluticasone, albuterol, and lactose monohydrate according to the teachings of Blair, based on the disclosure of the unrelated agglomerated combination particles disclosed by El-Gendy that necessarily include L-Leucine, and have a reasonable expectation of obtaining any of the advantages disclosed by El-Gendy” (See Remarks, page 17, 1st para).
The above argument is not found persuasive because 1- the claims do not exclude the combination of fluticasone and albuterol in one particle, 2- in fact the Specification discloses a method of deagglomerating the particles after they are combined. 3- the current rejection is based on the teachings of two or three references all of which either teach agglomeration or allow for it. As such the combination of the references would be obvious. Roche et al teach a dry powder composition comprising a combination of active agents including fluticasone and albuterol and El-Gendy is relied upon for its further motivation to combine the two active agents for their synergistic effect. Van Achthoven et al also renders the said formulation obvious and discloses a method of deagglomerating the particles using a cyclone deagglomerator. 
Applicant reproduces court decisions regarding inherent obviousness and argue that since the references did not disclose the extended shelf-life they do not meet the claims or render them obvious (See Remarks, pages 17-18). 
The said recitations are not sufficient to overcome the rejections. The claims are directed to a dry powder formulation comprising fluticasone propionate, albuterol sulfate and α-lactose monohydrate. Roche et al teach dry powder formulations that may comprise two active agents including fluticasone propionate and albuterol sulfate. Lactose monohydrate is the carrier component. It is disclosed that the formulations comprising two or more medicaments are known and effective in treating respiratory disorders. Thus, the prior art renders the claimed composition obvious to one of ordinary skill in the art. Thus, the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. 
Even if there is a showing of extended shelf life achieved from the combination, both active agents and their combination are taught by the prior art and as such one of ordinary skill in the art would have realized the improved rate/advantage simply by following their guidance and preparing the dry powder composition. That is the claimed advantage of extended shelf life is a property of the composition.
In other words, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties   applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 



Declaration under Rule 132 
Shane McKeon has provided a Declaration under Rule 132 that is dated 08/16/22.  The Declaration meets the formal requirements.  In the most relevant part, the Declaration details unexpected results in terms of higher in-use shelf life of the claimed formulation. A Declaration is due full consideration and weight for all that it discloses.   Declarations are reviewed for the following considerations:  1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).  
The relevant criterion here are Nos. 2, 3 and 5, whether the Declaration is presents a comparison to the closest art, whether the Declaration commensurate in scope with the scope of the claims and whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness.  
                                            Response to Declaration
The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data show that the in-use shelf life of a dry powder comprising fluticasone propionate, albuterol sulfate and lactose monohydrate has a longer in-use shelf life than comparative compositions including fluticasone propionate and lactose monohydrate or fluticasone propionate, salmeterol xinafoate and lactose. 
Regarding criterion No. 2, the declaration has compared the claimed compositions to the mono-product of fluticasone and combination product of Blair et al. Declarant has selected the combination of fluticasone, salmeterol and lactose to compare with the claimed formulation because Blair et al has exemplified this combination. While Blair was the closest prior art at the time, it is no longer relied upon and as such the comparison with Blair et al’s formulation is not considered to the closest prior art in the current rejection. The argument is also not persuasive because Roche et al, El-Gendy et al and Van Achthoven et al all teach the combination of fluticasone, salbutamol (albuterol) and lactose.   
Regarding criterion No. 3, the declaration is not commensurate with the scope of claims. Examined claim 1 is drawn to a composition comprising fluticasone, albuterol and lactose. That is the claimed formulation is open to comprising other active agents including salmeterol xinafoate and excipients. The declaration is further not commensurate with the scope of claims because Declaration discloses that the step of conditioning the formulation for about 4 weeks at given relative humidity and temperature is the critical step to improving shelf life of the composition. However, the examined claims are not limited to a composition that has been prepared by a process including the step of conditioning. Additionally, since the step of conditioning is not a limitation of examined claims, this method step has not been searched in the prior art.    
Regarding criterion No. 5, the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. The current rejections are over the teachings of Roche et al in view of El-Gendy et al and also in view of Van Achthoven. It has been shown that the references provide sufficient teachings and motivation to one of ordinary skill in the art to make and use the formulations as claimed. As such the declaration cannot overcome the obviousness rejections. 

	Claims 1, 3-4, 24-26 and 31 are rejected. Claims 5-23, 27-30 and 32-35 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616